                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 CYNTHIA GAYLE GREGORY,                  )           JUDGMENT IN CASE
 individually, and BRAD H.               )
 FERGUSON, as Administrator CTA          )
 of the ESTATE OF RAYMOND J.             )
 SAVIGNAC,                               )
                                         )
                          Plaintiffs,    )             1:17-cv-00226-MR
                 vs.                     )
                                         )
 WELLS FARGO CLEARING                    )
 SERVICES, LLC,                          )
                                         )
                        Defendants,      )
                                         )
 CYNTHIA GAYLE GREGORY,                  )
 individually, and BRAD H.               )
 FERGUSON, as administrator CTA of       )
 the ESTATE OF RAYMOND J.                )
 SAVIGNAC, CHARLOTTE                     )
 JEANNINE SAVIGNAC, EDWARD               )
 BRIGGS SAVIGNAC, and                    )
 CHARLOTTE M. SAVIGNAC,                  )
                                         )
            Claimants in Interpleader.   )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 3, 2019 Order.

                                               September 3, 2019



                                               Frank G. Johns, Clerk
